NORCOTT, J., with whom KATZ, J.,
joins, dissenting. I respectfully dissent from the conclusion of the majority that the practice of “death qualification,” that is, the exclusion from capital juries of an entire group of potential jurors who express beliefs in opposition to the death penalty during voir dire questioning, does not violate the state constitution. While it is clear that this question has been resolved against the defendant’s claim under the federal constitution; Lockhart v. McCree, 476 U.S. 162, 165, 106 S. Ct. 1758, 90 L. Ed. 2d 137 (1986); I hold to the belief that the majority opinion’s analysis of the practice does not stand up under our state constitution.1
In essence, I agree with the defendant’s analysis of the state constitutional issue under the criteria set forth in State v. Geisler, 222 Conn. 672, 684-86, 610 A.2d 1225 (1992). The defendant’s conclusion that the Connecticut constitution should provide greater due process protection to criminal defendants than the federal constitution on the death qualification exclusion of jurors is compelling. It is axiomatic that “[sjtates are free to provide greater protections in their criminal justice system than the Federal Constitution requires.” California v. Ramos, 463 U.S. 992, 1014, 103 S. Ct. 3446, 77 L. Ed. *7432d 1171 (1983). Indeed, this court has concluded in a number of criminal cases that our state constitution provides broader protections of individual rights than does its federal counterpart. See State v. Wilkins, 240 Conn. 489, 505, 692 A.2d 1233 (1997); State v. DeFusco, 224 Conn. 627, 632, 620 A.2d 746 (1993); State v. Oquendo, 223 Conn. 635, 649, 613 A.2d 1300 (1992); State v. Marsala, 216 Conn. 150, 160, 579 A.2d 58 (1990). While the majority provides a rather tight analysis of the defendant’s state constitutional claim under most of the Geisler factors, it seems to me that the majority concludes too hastily under the “economic and sociological” factors, discussed in part IF of its opinion, that the empirical studies that suggest that death qualification produces a jury that is more prone to convict at the guilt phase and that, accordingly, a defendant’s constitutional right to a fair trial is thereby impaired should be rejected under a state constitutional analysis.
At the outset, I must say that I simply cannot overcome my intuitive agreement with the claim that death qualified juries are disposed to convict at the guilt phase. In my opinion, the empirical support for this claim, first set forth in McCree and supplemented by the defendant in this appeal,2 merits far more consideration *744than that given by the majority. Early on, Justice Marshall dutifully observed that “[t]he chief strength of [these studies] lies in the essential unanimity of the results obtained by researchers using diverse subjects and varied methodologies.” Lockhart v. McCree, supra, 476 U.S. 189. Justice Marshall further noted in his dissent that “[t]he data strongly suggest that death qualification excludes a significantly large subset — at least 11 [percent] to 17 [percent]- — of potential jurors who could be impartial during the guilt phase of the trial. Among members of this excludable class are a disproportionate number of blacks and women. . . .
*745“The perspectives on the criminal justice system of jurors who survive death qualification are systematically different from those of the excluded jurors. Death-qualified jurors are, for example, more likely to believe that a defendant’s failure to testily is indicative of his guilt, more hostile to the insanity defense, more mistrustful of defense attorneys, and less concerned about the danger of erroneous convictions. . . . This pro-prosecution bias is reflected in the greater readiness of death-qualified jurors to convict or to convict on more serious charges. . . . And, finally, the very process of death qualification — which focuses attention on the death penalty before the trial has even begun — has been found to predispose the jurors that survive it to believe that the defendant is guilty.” (Citations omitted.) Id., 187-88.
As one commentary observed, “[f]rom a social scientist’s viewpoint the empirical question [whether death qualified juries are biased against the defendant on the issue of guilt] has been conclusively answered.” R. Seltzer, G. Lopes, M. Dayan & R. Canan, “The Effect of Death Qualification on the Propensity of Jurors to Convict: The Maryland Example,” 29 How. L.J. 571, 581 (1986). It seems to me that the cost of ignoring the direction in which the empirical data leads us is too great. While I do not believe that a minute dissection of these studies is warranted in this dissent, I do contend that the empirical evidence raises serious questions about the practice of the death qualification of juries. A succinct summarization of these studies reflects the following: (1) jurors who withstand death qualification tend to be less solicitous of a defendant’s due process rights and significantly more eager to convict; see State v. Young, 853 P.2d 327, 389 (Utah 1993) (Durham, J., dissenting); (2) death qualification disproportionately excludes blacks and women, groups who statistically have been shown to be more opposed to the death *746penalty than whites and men; see W. White, “The Constitutional Invalidity of Convictions Imposed by Death-Qualified Juries,” 58 Cornell L. Rev. 1176, 1187 (1973); (3) jury deliberations do not “neutralize the voting propensities of individual death-qualified or excludable jurors”; Grigsby v. Mabry, 569 F. Sup. 1273, 1302 (E.D. Ark. 1983), aff'd, 758 F.2d 226 (8th Cir. 1985), rev’d sub nom. Lockhart v. McCree, supra, 476 U.S. 162; (4) jury panels that included Witherspoon excludables3 were able to remember facts more accurately than their death qualified counterparts; id., 1302; (5) death qualified jurors, as opposed to “Witherspoon excludables,” were more prone to believe prosecution than defense witnesses; see Hovey v. Superior Court, 28 Cal. 3d 1, 59-60, 616 P.2d 1301, 168 Cal. Rptr. 128 (1980); and (6) death qualified jurors maintained a higher standard of the concept of reasonable doubt than did jurors who were not death qualified; id., 59; see also W. White, supra, 58 Cornell L. Rev. 1188.
I am of the further opinion that the concerns of the state in opposition to alternatives to death qualification do not overcome my belief that the practice violates our state constitutional guarantees of a fair trial.4
While I am cognizant of the state’s interest in the protection of “neutrality” on the penalty issue, and while I further acknowledge that the concerns about cost, time and judicial resources are valid ones, I do *747not believe that, given the stakes involved, these concerns are compelling enough to change my position. Indeed, the idea that separate juries decide the issues of guilt and punishment as suggested by one commentator seems most prudent. See B. Winick, “Prosecutorial Peremptory Challenge Practices in Capital Cases: An Empirical Study and a Constitutional Analysis,” 81 Mich. L. Rev. 1, 55-62 (1982). If the concern for assuring fairness in capital cases is to be taken seriously, surely implementing such an additional measure makes sense. Given the extraordinary delay that exists from the date of conviction to the date of actual execution of sentence in death penalty cases around the country, the concern about the excessive time factor involved in impaneling two juries is minimal.
Finally, I propose that even if the defendant’s argument regarding the state constitution falls short, this court should consider the invocation of our supervisory powers and eliminate the practice of death qualification of juries. Connecticut has long held to a sense of fairness and justice when the question involves our criminal justice system. In the past we have taken steps to ensure attainment of these noble goals by the use of our supervisory powers. See State v. Santiago, 245 Conn. 301, 336, 715 A.2d 1 (1998) (requiring trial court to conduct prehminary inquiry when presented with allegation of ethic bias on part of jury); State v. Coleman, 242 Conn. 523, 542, 700 A.2d 14 (1997) (requiring judicial explanation as to reasons for imposing greater sentence after trial than sentence previously imposed under plea agreement); State v. Gould, 241 Conn. 1, 15, 695 A.2d 1022 (1997) (requiring playing of videotaped deposition in open court); State v. Breton, 235 Conn. 206, 250, 663 A.2d 1026 (1995) (special verdict form in capital case must include statement of jury’s duties in determining defendant’s capital penalty); State v. Jones, 234 Conn. 324, 346-47, 662 A.2d 1199 (1995) (requiring bifurcation *748in certain death penalty cases); State v. Patterson, 230 Conn. 385, 397-400, 645 A.2d 535 (1994) (requiring presence of trial judge during voir dire in criminal case), on appeal after remand, 236 Conn. 561, 674 A.2d 416 (1996). As we noted in State v. Jones, supra, 346, “[c]onservation of judicial resources is insufficient justification to deny the defendant’s request to bifurcate the trial where . . . [the circumstances pose] a risk of substantial prejudice to the defendant.” I see no impediment likewise to employ our supervisory powers in the present case.
Accordingly, I dissent.

 It is noteworthy that prior to McCree, several jurists in the lower federal courts provided sound, cogent dissenting opinions suggesting that the conclusion that the United States Supreme Court ultimately chose to adopt was undermined by a wealth of empirical evidence, which, for the most part, is relied upon by the defendant in the present case. Of course, it is a part of the historical record that in Lockhart v. McCree, supra, 476 U.S. 184, Justice Marshall provided what is clearly the most compelling overall dissenting opinion in opposition to the practice of “death qualification” of jurors.


 In Keeten v. Garrison, 578 F. Sup. 1164, 1171-1177 (W.D.N.C.), rev’d, 742 F.2d 129 (4th Cir. 1984), cert. denied, 476 U.S. 1145, 106 S. Ct. 2258, 90 L. Ed. 2d 702 (1986), and Grigsby v. Mabry, 569 F. Sup. 1273, 1295-1305 (E.D. Ark. 1983), aff'd, 758 F.2d 226 (8th Cir. 1985), rev’d sub nom. Lockhart v. McCree, supra, 476 U.S. 162, the courts discussed the results of numerous sociological studies that have evaluated the ramifications of death qualification of juries. Beyond a showing that these juries are more prosecution prone, “some two dozen studies suggest that jurors who withstand death qualification tend to be significantly less solicitous of a defendant’s due process rights and significantly more eager to convict.” State, v. Young, 853 P.2d 327, 389 (Utah 1993) (Durham, J., dissenting). The defendant refers to the following studies, which were considered by these courts: (1) the Ells-worth Attitude Survey, reported in R. Fitzgerald & P. Ellsworth, “Due Process vs. Crime Control: Death Qualification and Jury Attitudes,” 8 Law & Hum. Behav. 31 (1984); (2) the Bronson-Colorado Study, reported in E. Bronson, “On the Conviction Proneness and Representativeness of the Death-Qualified Jury: An Empirical Study of Colorado Veniremen,” 42 U. Colo. L. Rev. *7441 (1970); (3) the Bronson-Califomia Study, reported in E. Bronson, “Does the Exclusion of Scrupled Jurors in Capital Cases Make the Jury More Likely to Convict? Some Evidence from California,” 3 Woodrow Wilson J.L. 11 (1980); (4) the Harris 1971 Study, L. Harris & Associates, Inc., “Study No. 2016” (1971), reported in part in W. White, “The Constitutional Invalidity of Convictions, Imposed by Death-Qualified Juries,” 58 Cornell L. Rev. 1176 (1973); (5) tire Zeisel Study, by H. Zeisel, “Some Data on Juror Attitudes Toward Capital Punishment,” University of Chicago Law School: Center for Studies in Criminal Justice (1968); (6) the Wilson Study, by W. Wilson, “Belief in Capital Punishment and Jury Performance,” University of Texas (1964) (unpublished); (7) the Goldberg Study, reported in F. Goldberg, “Toward Expansion of Witherspoon: Capital Scruples, Jury Bias, and the Use of Psychological Data to Raise Presumptions in the Law,” 5 Harv. C.R.-C.L. L. Rev. 53 (1970); (8) the Jurow Study, reported in G. Jurow, “New Data on the Effect of a ‘Death Qualified’ Jury on the Guilt Determination Process,” 84 Harv. L. Rev. 567 (1971); (9) the Ellsworth Conviction Proneness Study, reported in C. Cowan, W. Thompson & P. Ellsworth, “The Effects of Death Qualification on Jurors’ Predisposition to Convict and on the Quality of Deliberation,” 8 Law & Hum. Behav. 53 (1984); (10) the Ellsworth Witness Credibility Study, by P. Ellsworth, J. Harrington, W. Thompson & C. Cowan, “The Effect of Capital Punishment Attitudes on Juror Perceptions of Witness Credibility” (1979) (unpublished); (11) the Haney Study, reported in C. Haney, “On the Selection of Capital Juries: The Biasing Effects of the Death-Qualification Process,” 8 Law & Hum. Behav. 121 (1984); and (12) the Harris 1981 Study, L. Harris & Associates, Inc., “Study No. 814002” (1981). Other related studies also are relevant. See W. Thompson, C. Cowan, P. Ellsworth & J. Harrington, “Death Penalty Attitudes and Conviction Proneness: The Translation of Attitudes into Verdicts,” 8 Law & Hum. Behav 95 (1984); P. Ellsworth, R. Bukaty, C. Cowan & W. Thompson, “The Death-Qualified Jury and the Defense of Insanity,” 8 Law & Hum. Behav. 81 (1984).


 “Witherspoon excludables” identifies those jurors who are excluded because of their untenable opposition to the death penalty. See Witherspoon v. Illinois, 391 U.S. 510, 522, 88 S. Ct. 1770, 20 L. Ed. 2d 776 (1968) (death sentence could not be carried out if jury that recommended sentence was selected by excluding those who voiced general objection to death penalty).


 It is noteworthy that other state jurists have arrived at the same conclusion while dissenting from the decision of the majority of their courts that death qualification at the guilt stage does not violate their respective state constitutions. See State v. Young, supra, 853 P.2d 389 (Durham, J., dissenting); State v. Ramseur, 106 N.J. 123, 435, 524 A.2d 188 (1987) (Handler, J., dissenting).